     Case 2:18-cv-01949-KJD-GWF Document 22 Filed 07/23/19 Page 1 of 4



 1   NICHOLAS M. WIECZOREK
     Nevada Bar No. 6170
 2   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 3   CLARK HILL PLLC
     3800 Howard Hughes Parkway, Suite 500
 4   Las Vegas, NV 89169
     Telephone:   (702) 862-8300
 5   Facsimile:   (702)862-8400
     NWieczorek@clarkhill.com
 6   JThompson@ClarkHill.com

 7   Attorneys for Defendant
     EQUIFAX INFORMATION SERVICES LLC
 8

 9                                 UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   MILLIE PHUNG SHIU,                                      Case No.: 2:18-cv-01949-KJD-GWF

12                                   Plaintiff,              STIPULATION AND ORDER TO
                                                             EXTEND TIME
13           v.
                                                             (FIRST REQUEST)
14   EQUIFAX INFORMATION SERVICES LLC,

15                                   Defendant.

16          Pursuant to LR 26-4, plaintiff Millie Phung Shu and defendant Equifax Information

17   Services, LLC, by and through their respective counsel of record, hereby stipulate to modify the

18   Court’s Scheduling Order, dated January 29, 2019 (ECF No. 19), to extend the dispositive motion

19   deadline only.

20         The Parties note that no Party has failed to meet any discovery deadline and that the

21   dispositive motion deadline is not within 21 days. The purpose of this request is to extend the

22   dispositive motion deadline so that the Parties can continue to focus their time and resources on

23   the disposition of this matter without further litigation.

24             A. Discovery Completed

25         The Parties have served initial disclosures.

26         The Parties have exchanged written discovery.

27             B. Discovery That Remains to Be Completed

28         Due to recent discussions regarding settlement, Plaintiff requested an extension to submit


                                     STIPULATED DISCOVERY PLAN
     Case 2:18-cv-01949-KJD-GWF Document 22 Filed 07/23/19 Page 2 of 4



 1
     her discovery responses to August 1, 2019.
 2
          Reason Discovery Has Not Been Completed
 3
          The Parties have not failed to timely complete any discovery. The discovery cutoff occurred
 4
     on July 19, 2019. However, due to recent settlement discussions, the Parties agreed to extend
 5
     Plaintiff’s deadline to serve her written discovery responses to August 1, 2019. Because of that
 6
     extension, the Parties seek to extend the current dispositive motion deadline of August 16, 2019
 7
     so that Equifax has sufficient to time to review Plaintiff’s discovery responses and evaluate
 8
     whether a dispositive motion is necessary
 9
          Further, the Parties seek the extension requested herein in order to facilitate disposition of
10
     the action without further litigation. The Parties have been diligently working towards that end.
11
          The Parties agree that no Party will suffer any prejudice as a result of the relief requested
12
     herein. To the contrary, the proposed extension will facilitate a more efficient disposition of this
13
     action and preserve judicial resources.
14
          The foregoing constitutes good cause to amend the existing Scheduling Order pursuant to
15
     LR 26-4 as requested below.
16
              C. Proposed Schedule for Completion of Discovery
17
     Event                                 Existing Deadline             Proposed Deadline
18
     Amendment of Pleadings                February 26, 2019
19
     Expert Disclosures                    May 17, 2019
20
     Interim Status Report                 April 19, 2019
21
     Rebuttal Expert Disclosures           June 14, 2019
22
     Close of Discovery                    July 19, 2019
23
     Dispositive Motions                   August 16, 2019               September 15, 2019
24
     Joint Pre-Trial Order                 January 13, 2020
25

26

27

28
                                                      2
     Case 2:18-cv-01949-KJD-GWF Document 22 Filed 07/23/19 Page 3 of 4



 1
           IT IS HEREBY STIPULATED AND AGREED by and between the Parties to extend the
 2
     schedule for dispositive deadline as provided herein.
 3
           The Parties respectfully request the Court “so-order” this Stipulation
 4
     Dated this 23rd day of July, 2019.
 5
     CRAIG K. PERRY & ASSOCIATES
 6

 7   By:           /s/ Craig K. Perry
            Craig K. Perry, Esq.
 8          3450 West Cheyenne Avenue, Suite 400
            North Las Vegas, NV 89032
 9          Attorneys for Plaintiff
             Millie Phung Shiu
10

11   Dated this 23rd day of July, 2019.
12   CLARK HILL PLLC
13
     By:           /s/ Jeremy J. Thompson
14          Nicholas M. Wieczorek, Esq.
            Jeremy J. Thompson, Esq.
15          3800 Howard Hughes Parkway, Suite 500
            Las Vegas, NV 89169
16          Attorneys for Defendant
             Equifax Information Services LLC
17

18

19
     IT IS SO ORDERED.
20
                                                           UNITED
                                                          UNITED  STATESMAGISTRATE
                                                                 STATES  DISTRICT JUDGE
                                                                                     JUDGE
21

22                                                         DATED: 7/24/2019
23

24

25

26

27

28
                                                      3
     Case 2:18-cv-01949-KJD-GWF Document 22 Filed 07/23/19 Page 4 of 4



 1

 2                                   CERTIFICATE OF SERVICE

 3          I hereby certify that on July 23, 2019, I electronically filed the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME (FIRST REQUEST) with the Clerk of Court for the U.S.

 5   District Court, District of Nevada by using the Court’s CM/ECF system. Participants in the case

 6   who are registered CM/ECF users will be served by the CM/ECF system.

 7

 8                                                  /s/ Richean Martin
                                                An Employee of Clark Hill PLLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
